[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that his criminal trial attorney, William F. Dow, was ineffective in assisting him in that the petitioner was not sentenced in accordance with the plea agreement. He alleges that in the Hartford-New Britain Judicial District on December 18, 1984 he pleaded guilty to two separate informations on the agreement that the sentence on those two informations along with other matters in New Haven and New London Judicial Districts for which he had already been sentenced would not exceed thirty-five (35) years as a total effective sentence. Because the total effective sentence imposed was for forty-five (45) years he claims the plea agreement was not followed and therefore his plea was not knowing, intelligent and voluntary.
The petitioner introduced the mittimuses from New London,Petitioner's Exhibits 1 and 2, from New Haven, Petitioner'sExhibit 3, and from Hartford, Petitioner's Exhibit 4 and 5. He testified that he had not seen the mittuses before but went to plea believing that the Hartford sentences would give him no additional time to serve than the sentences which he was facing both in New Haven and New London. Because both the New Haven and New London sentences were after trial and on appeal he had evaluated the chances of successful appeal and believed he could be successful on the New Haven appeal but not on the New London appeal. It was for that reason that he took his attorney's advice that the Hartford plea would give him no further time than the thirty-five (35) years which he faced. He believed he was facing thirty-five (35) years from the New London sentencing.
All the offenses occurred or arose because of sexual assault conduct. In New London on 10-122858 he received a total effective sentence of 18 years and on 10-122995 a total effective sentence of 10 years, both made consecutive to each other for a total effective sentence of 28 years. In New Haven on 7-74410 he received a total effective sentence on two counts of thirty-five (35) years which was made concurrent to the New London sentence for a total effective sentence of thirty-five (35) years. In Hartford on informations 15-73131 and 15-70569 he received sentences of 17 years on each information to be served concurrently with each other but consecutively with the New London sentence of 28 years making a total effective sentence of 45 years. This is consistent with the mittimuses and consistent with the sentence imposed by Hammer, J. Respondent's Exhibit A. Both attorneys acknowledged on the record in the presence of the petitioner that such sentence was the goal of the plea bargain. CT Page 7312
For the above reasons the petition is denied.
Thomas H. Corrigan Judge Trial Referee